Case 1:19-cr-00443-LAK Document 77-5 Filed 06/17/21 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

=—- =- = = = = = fe ee Se fe ee =e KK
UNITED STATES OF AMERICA
: ORDER ACCEPTING THE PLEA
= OE = : ALLOCUTION BEFORE A
: UNITED STATES
CURTIS WILLIAMS, : MAGISTRATE JUDGE
a/k/a “Curt,” i
$2 19 CR 443 (LAK)
Defendant.
Sawa ee ee OK

Lewis A. Kaplan, United States District Judge

On April 14, 2021, pursuant to Federal Rule of Criminal
Procedure li, United States Magistrate Judge Ona T. Wang, after
presiding over a plea allocution with the defendant’s consent,
reported and recommended that the defendant's plea of guiity be
accepted. The Court has reviewed the transcript of the plea
allocution and has determined that the defendant entered the plea
of guilty knowingly and voluntarily and that there is a factual
basis for it. Accordingly, it is hereby

ORDERED that the defendant’s plea of guilty is acceptable to
the Court. The Clerk of Court is directed to enter the defendant's
plea of guilty.

Dated: New York, New York
June @\, 2021

 

THE HONORABLE /L A. KAPLAN
UNITED STATEY DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
